DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 21, and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,521,475. 
Instant Application
USPAT
A system comprising:
 a processor; and a
 non-transitory, computer-readable storage medium comprising instructions for: 
receiving streams of data from a plurality of data sources; incorporating the data into a cognitive graph comprising a set of nodes and edges by incorporating one or more entities determined from data into the cognitive graph by incorporating one or more sub-graphs into the cognitive graph so that the cognitive graph includes at least one node representing those one or more entitles and one or more links between the at least one node representing those one or more entitles and one or more of the other set of nodes of the cognitive graph; defining a first travel-related cognitive persona within the cognitive graph, the first travel-related cognitive persona corresponding to a first archetype user model, the first travel-related cognitive persona comprising a first sub-graph within the cognitive graph, the first sub-graph including a first set of nodes and first weighted edges between the first set of nodes in the cognitive graph; defining a second travel-related cognitive persona within the cognitive graph, the second travel-related cognitive persona corresponding to a second archetype user model, the second travel-related cognitive persona comprising a second sub-graph within the cognitive graph, the second sub-graph including a second set of nodes and second weighted edges between the second set of nodes in the cognitive graph; receiving an inquiry, including contextual data for the user; based on the contextual data for the user, selecting the first travel-related cognitive persona or the second travel-related cognitive persona; generating a plurality of ranked travel-related cognitive insights for the user based on the selected travel-related cognitive persona by: following the edges of the cognitive graph to determine a third set of nodes of the cognitive graph, each of the third set of nodes associated with one of the plurality of ranked travel related cognitive insights based on the set of nodes and weighted edges of the selected travel-related cognitive persona and the cognitive graph; and returning the ranked travel-related cognitive insights in response to the inquiry.
1. A system comprising:
a processor;
a data bus coupled to the processor; and
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor for:
receiving streams of data from a plurality of data sources;
processing the streams of data from the plurality of data sources, the processing the streams of data from the plurality of data sources performing data enriching for incorporation into a cognitive graph comprising a set of nodes and edges by:
processing the streams of data from the plurality of data sources to perform entity detection on the streams of data from the plurality of data sources, and
incorporating the enriched data into the cognitive graph by incorporating one or more entities determined from the entity detection into the cognitive graph by:
generating one or more sub-graphs comprising at least one node representing the one or more entities determined from the entity detection, and
incorporating the one or more sub-graphs into the cognitive graph so that the cognitive graph includes at least one node representing those one or more entitles and one or more links between the at least one node representing those one or more entitles and one or more of the other set of nodes of the cognitive graph;
defining a first travel-related cognitive persona within the cognitive graph, the first travel-related cognitive persona corresponding to a first archetype user model, the first travel-related cognitive persona comprising a first sub-graph within the cognitive graph including a first set of nodes and first weighted edges between the first set of nodes in the cognitive graph;
defining a second travel-related cognitive persona within the cognitive graph, the second travel-related cognitive persona corresponding to a second archetype user model, the second travel-related cognitive persona comprising a second sub-graph within the cognitive graph including a second set of nodes and second weighted edges between the second set of nodes in the cognitive graph;
defining a travel-related cognitive profile within the cognitive graph, the travel-related cognitive profile comprising a third sub-graph within the cognitive graph including a third set of nodes corresponding to personal data of a user, wherein the third set of nodes is associated with the first set of nodes of the first sub-graph comprising the first travel-related cognitive persona and the second set of nodes of the second sub-graph comprising the second travel-related cognitive persona with third weighted edges;
receiving an inquiry, including contextual data for the user;
based on the contextual data for the user, selecting the first travel-related cognitive persona or the second travel-related cognitive persona;
generating a plurality of ranked travel-related cognitive insights for the user based on the selected travel-related cognitive persona by:
following the edges of the cognitive graph to determine a fourth set of nodes of the cognitive graph, each of the fourth set of nodes associated with one of the plurality of ranked travel related cognitive insights based on the set of nodes and weighted edges of the selected travel-related cognitive persona, the third set of nodes of the travel-related cognitive profile and the third weighted edges associating the selected travel-related cognitive persona with the travel-related cognitive profile; and
returning the ranked travel-related cognitive insights in response to the inquiry.



Although the claims at issue are not identical, they are not patentably distinct from each other because the USPAT claims anticipate the instant application claims. As shown above, the USPAT’s claim includes all the limitations of the instant applicant independent claims. The same analysis applies to independent claims 21 and 27.
As a reminder, Applicant is cautioned that should they ask the double patenting rejection be held in abeyance, the response can be considered non-responsive as per MPEP § 804(I)(B)(1):
“A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.” 
and:
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03”
	Examiner suggests Applicant file a terminal disclaimer or amending the claims in order to overcome the double patenting rejection lest their response be considered non-responsive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. US 2014/0358943 in view of Greystoke et al. US 2015/0012467 further in view of Ascoli et al. US 2010/0042401 and Zakrzewski et al. US 2005/0069207 [herein Zak].
Regarding claims 15, 21, and 27, Raymond teaches “a system comprising: a processor; and 
a non-transitory, computer-readable storage medium comprising instructions for” ([0019] “an embodiment might provide a computer system configured with instructions to perform one or more procedures in accordance with methods provided by various other embodiments. Similarly, a computer program might comprise a set of instructions that are executable by a computer system, or by a processor located in the computer system, to perform such operations. In many cases, such software programs are encoded on physical, tangible, and/or non-transitory computer readable media”): 
“receiving streams of data from a plurality of data sources” ([0017] “To generate the user profile, the computer might collect data about the user from a variety of sources, including, without limitation, the user himself or herself, social network servers and/or databases, data collection servers and/or databases that collect data about the user (knowingly or unbeknownst to the user), and/or the like”);
Raymond does not explicitly teach the remaining limitations. Greystoke however teaches “defining a first travel-related cognitive persona” (Greystoke [0012] “Various examples of how to apply such systems and processes to different industries are also provided, although the examples herein can be applied to almost any industry sector, such as travel”), the first travel-related cognitive persona corresponding to a first archetype user model” ([0130] “by tracking or following randomly selected personas, the system can utilize behavioral forecasting to identify a user's persona archetype, making it possible to simply and easily classify the persona into one or more groups”),
“defining a second travel-related cognitive persona within the cognitive graph, the second travel-related cognitive persona corresponding to a second archetype user model, the second travel-related cognitive persona comprising a second sub-graph within the cognitive graph, the second sub-graph including a second set of nodes and second weighted edges between the second set of nodes in the cognitive graph” (this limitation is the same as the previous limitations i.e. it is the same actions being done a second time. The previous mapping is not limited to a single occurrence and thus the process for defining a second travel-related cognitive persona is fundamentally the same as defining a first); 
Therefore, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to combine the teachings of Raymond with that of Greystoke since “the goals of AI are to do things with a computer that require intelligence when done by humans. However, some of the difficulties in building an intelligent machine include deduction and learning. Deduction systems have been designed but they can require enormous computational resources once the problem goes beyond a certain size. Rote learning is relatively easy to implement on a computer; however, learning that allows the learner to perform better in situations not previously encountered is much more difficult” [0004].
Both do not explicitly however teach the structure of the graph, or a cognitive graph in general. Ascoli teaches “incorporating the data into a cognitive graph comprising a set of nodes and edges by incorporating one or more entities determined from data into the cognitive graph” (Ascoli [0104] “The technique for generating the semantic cognitive map 1000 includes: selecting a metric space 1040 at 1210, receiving a multitude of dictionary entries at 1220, creating a multitude of dictionary entry pairs at 1230, and outputting the semantic cognitive map 1000 at 1250”) “by incorporating one or more sub-graphs into the cognitive graph so that the cognitive graph includes at least one node representing those one or more entitles and one or more links between the at least one node representing those one or more entitles and one or more of the other set of nodes of the cognitive graph”  (fig. 2 where subgraphs are not limited to one or two or three etc. and the subgraph itself is a loop within the graph)
 “the first travel-related cognitive persona comprising a first sub-graph within the cognitive graph, the first sub-graph including a first set of nodes and first weighted edges between the first set of nodes in the cognitive graph” (Ascoli fig. 2 which shows nodes in the graph or map); 
Therefore, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to combine the teachings of Raymond and Greystoke with that of Ascoli since a combination of known methods would yield predictable results that is, graphs are known to have nodes so a graph having nodes would operate in a similar and predictable manner.
All however do not explicitly teach the remaining limitations. Zak however teaches “receiving an inquiry, including contextual data for the user” (Zak FIGS. 26, 39; [0553]-[0556], [0554] “At step 2802, test data may be gathered. At step 2804, one or more thresholds may be determined using the test data in accordance with the particular one or more fog image features used in analyzing future image data for fog detection.”); 
“based on the contextual data for the user, selecting the first travel-related cognitive persona or the second travel-related cognitive persona” (FIGS. 26, 39; item 2804); 
“generating a plurality of ranked travel-related cognitive insights for the user based on the selected travel-related cognitive persona by: following the edges of the cognitive graph to determine a third set of nodes of the cognitive graph” (FIGS. 26, 39, [0555] “The image data may be raw image data, or processed using techniques described elsewhere herein, such as filtering, sorting frames in accordance with lighting views, and the like. At step 2808 the next fog feature is extracted. At step 2810, a determination is made as to whether the fog feature extraction is complete. If not control proceeds to step 2808 until all fog features have been extracted from the image data” which is traversing), “each of the third set of nodes associated with one of the plurality of ranked travel related cognitive insights based on the set of nodes and weighted edges of the selected travel-related cognitive persona and the cognitive graph” (the reference is not limited to 1 or 2 or 3 etc.); and 
“returning the ranked travel-related cognitive insights in response to the inquiry” (FIGS. 26, 39; item 2824 determining the final result)
Therefore it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Raymond, Greystoke, and Ascoli with that of Zak since a combination of known methods would yield predictable results, as shown in the combination of above reciting known techniques that would operate in a predictable manner. 
	Note that independent claims 21 and 27 recite the same substantial subject matter as independent claim 15, only differing in embodiment. As such, the claims are subject to the same rejection. The difference in embodimentis taught by Raymond [0019].
Regarding claims 16, 22, and 28, the Raymond, Greystoke, Ascoli, and Zak references have been addressed above. Greystoke further teaches “wherein: the first travel-related cognitive persona represents a set of attributes, each of the set of attributes corresponding to a node of the first set of nodes” (Greystoke [0076] “a persona having a higher power parameter within a group (a subset of personas having similar attributes) may have a greater influence on the evolution of the baseline persona for that group as well as a greater influence on its evolution and on the possible solutions identified and scored using that digital persona”); and 
“an amount of weighting between nodes of the first set of nodes corresponds to a degree of relevance between the first travel-related cognitive persona and the attributes” ([0075] “In the process of teaching a persona or in the process of a persona learning, the persona may acquire new parameters from its experiences, weights of one or more of the parameters may change, or any combination thereof. In an example, if a human or entity has a persona and that persona experiences a new situation”)
Regarding claims 17, 23, and 29, the Raymond, Greystoke, Ascoli, and Zak references have been addressed above. Greystoke further teaches “wherein the set of attributes comprises at least one of demographic attributes, geographic attributes, psychographic attributes, and behavioristic attributes” ([0343] “For example, an online flight booking website, or a wine store, can be capable of tracking the activities of its customers, can assign each customer (or group of customers, for example based on demographics, geography, user selected groupings, or other criteria) a digital persona and learn from the way they make decisions toward the goods they purchase”)
Regarding claims 18, 24, and 30, the Raymond, Greystoke, Ascoli, and Zak references have been addressed above. Greystoke further teaches “wherein the instructions are further for: receiving feedback from the user relating to the selected travel-related cognitive persona; and revising weighting of the links among the set of nodes of the cognitive graph using the feedback” ([0060] “Digital personas may learn and evolve over time, in response to implicit and explicit feedback, in response to changes in the digital universe, in response to its own experience and the experiences of other personas. Some examples provided herein reference the travel industry sector, which is a good example of how the systems herein can provide valuable decision-making capabilities; however, the travel sector is only one of many different sectors in which the systems and processes herein can be implemented”)
Regarding claims 19, 25, and 31, the Raymond, Greystoke, Ascoli, and Zak references have been addressed above. Greystoke further teaches “wherein the instructions are further for using the revised weighting to generate a third travel-related cognitive persona” (Greystoke [0012] “Various examples of how to apply such systems and processes to different industries are also provided, although the examples herein can be applied to almost any industry sector, such as travel”) and ([0130] “by tracking or following randomly selected personas, the system can utilize behavioral forecasting to identify a user's persona archetype, making it possible to simply and easily classify the persona into one or more groups” as previously stated, the references are not limited to a single cognitive graph)
Regarding claims 20, 26, and 32, the Raymond, Greystoke, Ascoli, and Zak references have been addressed above. Ascoli further teaches “wherein the first set of nodes of the first travel-related cognitive persona and the second set of nodes of the second travel-related cognitive persona include at least some of the same nodes” (fig. 2 where subgraphs are not limited to one or two or three etc. and the subgraph itself is a loop within the graph)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/            Primary Examiner, Art Unit 2124